Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT

Roberto Canas Gardea, Appellant                      Appeal from the 276th District Court of
                                                     Camp County, Texas (Tr. Ct. No. CF-20-
No. 06-22-00004-CR        v.                         02048). Memorandum Opinion delivered
                                                     by Justice van Cleef, Chief Justice Morriss
The State of Texas, Appellee                         and Justice Stevens participating.
       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the certified bill of costs by (1) changing the
amount charged for “REIMBURSEMENT FEE STATE (FELONY)” to $133.00, (2) deleting the
charge for “REIMBURSEMENT FEE COUNTY (FELONY),” (3) changing the amount for
“TOTAL FELONY REIMBURSEMENT FEE” to $133.00, (4) deleting the charge for “TIME
PAYMENT FEE,” (5) deleting the charge for “EMS FEE,” (6) changing the amount charged for
“TOTAL PEACE OFFICER SERVICE” to $115.00, (7) changing the amount of “TOTAL
REIMBURSEMENT & SERVICE FEES” to $248.00, (8) deleting the charge for “COURT
APPOINTED ATTORNEY FEE,” and (9) changing the amount of “TOTAL DUE FOR ALL
COSTS, FINES, AND FEES AND REIMBURSEMENTS” to $10,248.00. We also modify the
trial court’s judgment by changing the amount under “Court Costs” to $248.00 and by deleting
“$ to be determined” under “Reimbursement Fees.” As modified, we affirm the trial court’s
judgment.

       We note that the appellant, Roberto Canas Gardea, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED NOVEMBER 18, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk